Benjamin Brenner, J.
Motion to . examine George P. Monaghan, a former Police Commissioner of the City of New York, as a witness on the ground that said individual is a hostile witness. The former Commissioner may reasonably be presumed to be an unfriendly or unwilling, if not a hostile witness, and the motion to examine him is, therefore, granted. The motion papers do not indicate the items upon which the examination is to be had and such examination will therefore be limited to the items allowed in the companion motion decided herewith (Schuster v. City of New York, 20 Misc 2d 516).
Settle order on notice providing for the examination to be held at Special Term, Part II of this court, at a time and on a date to be fixed in the order to be entered hereon if the parties agree. If the parties cannot agree, the court will fix the time.